DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Independent claims 1 & 18 are held as indefinite for the phrase "superhard material". What constitutes a "superhard" material versus a "hard" material is not clear without unduly importing limitations from the specification into the claims. While it is Applicants’ right to be their own lexicographer, an explicit recitation in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the phrase “superhard material” is not present. The specification discusses "a superhard material, such as polycrystalline diamond" (¶ 18 of the pre-grant publication), but this is merely exemplary and does not comport to a lexicographical statement per §2111.01 subsection IV. Rather, Applicant expressly disclaims the limiting nature of the specification on the claims at ¶s 9 & 66. Claims 2-17 depend from claim 1.

	Claim 10 is further held as indefinite for the phrase "constant geometry". It is unclear in light of the specification what exactly this means, because the specification shows "chamfer 9c" as moving up and down along the ridges and recessed bases. In other words, the interaction between the ridges, recessed bases, and the transitions between them, would appear to inherently result in an edge that does not have a "constant geometry". 

	Claim 15 recites "a maximum elevation of each ridge ranges between twenty percent and seventy-fiver percent of a thickness of the cutting table". The examiner holds this to be indefinite because the "thickness of the cutting table" differs in many locations, including areas that are defined by the ridges (46c, fig 6B) versus areas that are between the ridges (47a, fig 6B) and which changes radially along the thickness (4r, fig 2B). In other words, the "thickness of the cutting table" is not described in a clear way in the claims, and is taught as being widely variable. The examiner respectfully asserts that claim 15 does not clearly defined where on the cutting table the "thickness" is being referenced for claim 15.

	Claim 16 recites "an upper end of the substrate forming part of the has a" appears to contain a typographical error, but the examiner is respectfully unsure of Applicant's intended phrasing. Correction is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, & 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0334860 (Azar), which has an effective filing date of November 19, 2015.
Independent claim 1: Azar discloses a cutter for a drill bit (fig 18 and the substrate it is attached to: ¶s 9 & 65) comprising:
a substrate ("FIGS. 18 and 19 show another example of an ultra-hard material body that may be attached to a substrate having a corresponding cross-sectional shape or a different cross-sectional shape" - ¶ 65) for mounting the cutter to the drill bit ("The cutters may include a diamond or other ultra hard material layer disposed on a substrate, where the diamond layer contacts and cuts the formation and the substrate is attached to the blade" - ¶ 4); and
a cutting table ("ultra-hard material body 500" - ¶ 66 & fig 18) made from a superhard material ("ultra-hard" which may be polycrystalline diamond: ¶ 1), mounted to the substrate (¶ 65), having an interface with the substrate at a lower end thereof (inherent contact point between them; shown but not individually numbered in figs 2-17), and having a working face at an upper end thereof (upper surface as viewed in fig 18), the working face having:
	a protruding center section ("cutting tip 519" - ¶ 65);
("plurality of linear peaks 515" - ¶ 65), wherein:
		each rib extends radially outward from the center section to a side of the cutting table (figs 18 & 19); and
		each rib has a triangular profile (clearly shown in fig 18 as being wider at the base than at the top) formed by a pair of inclined side surfaces (clearly shown in fig 18 but not individually numbered) and a ridge connecting opposing ends of the side surfaces (crest of 515 as clearly shown in fig 18); and
	a plurality of recessed bases located between adjacent ribs ("a plurality of linear peaks 515 and a plurality of valleys 513 alternating there between" - ¶ 65) and each extending inward from the side (fig 18; the substrate may match the shape of the cutting surface, but may also be different: ¶ 65).

	Dependent claims 4-6, 9, & 17: Azar further discloses
Claim 4: an elevation of the ridges increases from the side to the center section (fig 18).

Claim 5: an elevation of the center section is greater than a maximum elevation of the ridges (fig 18; the "center section" is defined as the "cutting tip" to which the "peaks 515" extend up to from the base - ¶ 65).

Claim 6: a width of each rib increases from the side to the center section (clearly shown in fig 19 as well as at the lower side as viewed in fig 18).

Claim 9: the substrate has an orienting profile formed in a pocket end thereof opposite the interface (fig 18; the substrate may match the shape of the cutting surface - ¶ 65 - which means the lower end of the substrate would have a similar profile to that shown in fig 19, which would allow it to be oriented in a pocket).

Claim 17: The drill bit (¶ 9) comprising the cutter of claim 1 (as described for claim 1 above) and further comprising:
	a shank (111, fig 1) having a coupling formed at an upper end thereof ("threaded pin end 111" - the examiner notes that the claimed style of drill bit is a conventional drag / rotary bit, as is exceedingly well understood. "Prior art" drawings in references are still prior art for the present case. The PDC inserts taught by Azar are disclosed as being used on such a rotary drag bit: "FIG. 28 shows a cutting tool having a cutting element according to embodiments of the present disclosure disposed thereon." - ¶ 73);
	a bit body mounted to a lower end of the shank ("bit body 110" - ¶ 4; "tool body 2810" - fig 28 & ¶ 73);
	a gage section forming an outer portion of the drill bit (inherently present outermost diameter of the bit); and
	a cutting face forming a lower end of the drill bit (unnumbered but clearly shown in figs 1 & 28) and comprising:
		a plurality of blades protruding from the bit body ("a plurality of ribs or blades 120" - fig 1 & ¶ 4; "a plurality of blades 2820" - fig 28 & ¶ 73), each blade extending from a center of the cutting face to the gage section ("arranged about the rotational axis L of the drill bit and extending radially outward from the bit body 110" - ¶ 4),
		wherein each blade a plurality of the cutters mounted therealong ("FIG. 28 shows a cutting tool having a cutting element according to embodiments of the present disclosure disposed thereon." - ¶ 73).


Claims 1-3 & 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0010763 (Crockett), which has an effective filing date of May 19, 2016. Overlapping 102 rejections are respectfully presented because multiple references anticipate the independent claims but anticipate a different set of dependent claims.
Independent claim 1: Crockett discloses a cutter for a drill bit (figs 7-9) comprising:
a substrate ("substrate 761" - fig 7 & ¶ 46) for mounting the cutter to the drill bit (fig 11b & ¶ 58); and
 a cutting table made from a superhard material ("super-hard material 763" - ¶ 46), mounted to the substrate (fig 7), having an interface with the substrate at a lower end thereof (ibid), and having a working face at an upper end thereof (fig 7), the working face having:
	a protruding center section ("common center 771" - fig 7);
	a plurality of protruding ribs ("ridges 770" - ¶ 47), wherein:
		each rib extends radially outward from the center section to a side of the cutting table (the ridges extend to the periphery 748: figs 7-9); and
(fig 9) formed by a pair of inclined side surfaces ("surfaces 749" - fig 7 & ¶ 52) and a ridge connecting opposing ends of the side surfaces (770); and
	a plurality of recessed bases located between adjacent ribs ("furrow 747" - ¶ 52) and each extending inward from the side (fig 7).

	Dependent claims 2, 3, & 10: Crockett further discloses
Claim 2: an elevation of the ridges is constant (fig 9 - ¶ 48 teaches "radius of curvature 952" may be 0.000 inch).

Claim 3: an elevation of the center section equals the elevation of the ribs (fig 9).

Claim 10: the working face further has an outer edge extending around the working face ("chamfer 773, 873" - figs 7 & 8, ¶ 49. While not at the interface, this still defines an "outer edge" as viewed in fig 7), the outer edge comprises a chamfer ("chamfer 773, 873" - ¶ 49), and the outer edge has constant geometry (In light of the 112(b) rejection of this phrase, it has been interpreted as best able. Fig 7 shows chamfer 773 as being constant around the circumference in a manner that appears to be commensurate with the present disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0334860 (Azar).
	Claim 11: Azar discloses all the limitations of the parent claim, and further disclose that each ridge is round ("the linear peaks 515 have rounded peaks with a radius of curvature (a convex shape)" - ¶ 66) but does not expressly disclose the radius of curvature. However Azar does disclose that other embodiments have "linear peaks 315 from curved transitions between the intersecting sloping surfaces 318" that may be "curved transitions with smaller radii of curvature… ranging from about 0.02 to 0.125 inch" (or approximately 0.5 mm to 3.175 mm- ¶ 62). This is fully within the claimed range of "one-eighth and five millimeters".
	Therefore, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use a radius of curvature of 0.5 mm to 3.175 mm in the embodiment of figure 18 of Azure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Azure teaches that this is a result effect variable (¶s 62 & 66) and clearly discloses similar features with the claimed range in other embodiments. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0010763 (Crockett) in view of US 6,527,069 (Meiners).
Claim 14: Crockett discloses all the limitations of the parent claim, but does not expressly disclose those of the present. However Meiners discloses PDC cutter inserts with a superhard cutting table ("superabrasive table 880" - fig 24E; ¶ bridging cols 14 & 15) mounted on a substrate ("substrate 850" - fig 24A-24E; ¶ bridging cols 13 & 14) wherein the interface between them has a planar outer rim (864, fig 24B & 24E), an inner non-planar surface ("arcuate surfaces" 856, 858, 860; ¶ bridging cols 13 & 14), and a shoulder connecting the outer rim and the inner non-planar surface ("sidewall 862").
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the interface arrangement taught by Meiners in the insert taught by Crockett. This improves the durability of the insert and can accommodate the wide wings in both magnitude and direction of forces encountered by PDC cutters during actual drilling operations, particularly in drilling formations of medium to high compressive strength rock (¶ bridging cols 3 & 4).


Claims 1-3, 12, 13, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0278017 (Shen) in view of US 2019/0010763 (Crockett).
Independent claim 1: Shen discloses a cutter for a drill bit (abstract) comprising:
a substrate ("substrate 1414" - fig 14 & ¶ 88) for mounting the cutter to the drill bit (abstract); and
("cutting face 1412" - ¶ 88) made from a superhard material ("diamond" - abstract), mounted to the substrate (fig 14), having an interface with the substrate at a lower end thereof (inherent and clearly shown in fig 14), and having a working face at an upper end thereof (clearly shown but not individually numbered in fig 14), the working face having:
	a protruding center section (central area generally denoted by 1410);
	a plurality of protruding ribs (not individually numbered but defined by "surface alterations 1472" in fig 14), wherein:
		each rib extends radially outward from the center section to a side of the cutting table (fig 14); and
		each rib has a profile (fig 14) formed by a pair of side surfaces (ibid) and a ridge connecting opposing ends of the side surfaces (not individually numbered but clearly shown in fig 14); and
	a plurality of recessed bases located between adjacent ribs ("surface alterations 1472" - ¶ 88) and each extending inward from the side (fig 14).
Shen does not expressly disclose that the ribs have a triangular profile formed by a pair of inclined side surfaces. However Crockett discloses a PDC cutter insert for use on a rotary drag bit (¶ 9 & fig 11b) with a plurality of radially extending ribs (fig 9) having a triangular profile (ibid) formed by a pair of side surfaces ("surfaces 749" - fig 7 & ¶ 52) and a ridge connecting opposing ends of the side surfaces (770).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to form the ridges taught by Shen in a triangular profile as taught by Crockett. First, Crockett expressly teaches that the inserts may be "removed and rotated to expose (¶ 36), which the inner rotating cutter of Shen already provides (abstract), thus showing functional overlap and analogousness to the disclosures. Second, Shen expressly teaches that the "surface alterations" (and therefore the ridges they define) "may take any geometric or non-geometric shape" (¶ 85) thus clearly conveying to the reader that modifications were contemplated. The triangular ridges taught by Crockett form a durable and effective cutting surface that withstands high forces (¶ 46).

Dependent claims 2, 3, 12, & 13: The combination further discloses
Claim 2: an elevation of the ridges is constant (Shen: fig 14. Crockett: fig 9 - ¶ 48 teaches "radius of curvature 952" may be 0.000 inch).

Claim 3: an elevation of the center section equals the elevation of the ribs (Shen: fig 14. Crockett: fig 9).

Claim 12: each base is planar (Shen: fig 14 shows the "surface alterations" as being planar with a distinct vertical edge between 1472 & the sidewall generally denoted by 1412); and each base is perpendicular to a longitudinal axis of the cutter (ibid).

Claim 13: the center section has a plurality of side surfaces (drawn to radial innermost surfaces from which "alterations 1472" extend: fig 14); each side surface connects side surfaces of adjacent ribs (as defined above), and the center section has a plateau located between the side surfaces of the center section (ibid).

	Independent claim 18 is the same as claim 1, except it recites that the ribs extend spirally outward form the center section to a side of the cutting table. Claim 18 is rejected over Shen & Crockett as similarly described for claim 1 above. Figure 14 of Shen shows spirally extending ribs.

Allowable Subject Matter
Claims 7, 8, & 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
While no prior art rejections are presented for claim 15 above, given the specific 112(b) issues identified in that claim, the examiner is not able to formally indicate it as allowable at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676